Robinson, J.,
delivered the opinion of the Court.
This is an, appeal from a pro forma decree, enjoining "the appellant from taking any steps to collect municipal *33taxes assessed and levied upon the shares of the capital stock of the appellee, a corporation chartered by and doing business in this State.
It is not contended that there is any provision in the appellee’s charter, nor any general law exempting its •shares of stock from taxation. The contention however is, that the taxes, the collection of which is now sought to be enjoined, were levied upon an assessment made by the State Tax Commissioner, and that this officer had no authority under the law to make such assessment. And this of course depends upon the construction of the Act of 1878, ch. 178, defining and prescribing the duties of Tax Commissioner. Sec. 149 of that Act, provides that he shall assess for State purposes, the shares of capital stock of all corporations chartered by and doing business in this 'State, whose shares of stock are liable to assessment and taxation by the laws of this State; and he shall have all the powers and perform the duties in reference thereto, which have heretofore devolved upon the Comptroller.
The powers and duties of the Comptroller in this respect, are prescribed by sec. 145 of the Act of 1874, ch. 483, which directs, that he shall assess the shares of ■capital stock of all corporations located and doing business in this State, — “ except railroad and canal companies.”
It is clear then that the Tax Commissioner has no power to assess the shares of stock of railroad companies, because such shares are excepted from the assessment to he made ■by the Comptroller under the Act 1874.
The question then is whether the appellee, a street railway company, is a railroad company within the meaning of sec. 145. We are now dealing with an Act of the Legislature providing for the assessment and taxation of property, and the question is not whether, the term “ railroad company ” in its broadest sense may not he understood as including a street railway company, but whether as used in see. 145, in excepting the shares of stock of railroad com*34panies from assessment by the Comptroller, the Legislature meant to embrace the shares of stock of a street railway.
Now in order to understand the meaning of the term railroad company as used in sec¡ 145, and the reasons why the stock of such companies was excepted from assessment, it is necessary to refer to the Act of 1874, chap. 408, by which it will be seen, that a tax upon the gross, receipts of all railroad companies worked by. steam, was. imposed in lieu of all other State taxes. And hence in the subsequent Act, chap. 483, passed at the same session of the Legislature, providing for the assessment and taxation of property, the shares of stock of railroad companies were excepted from the assessment to be made,, by the Comptroller for State purposes. The State had already imposed a tax- upon the gross receipts of such-companies in lieu of a tax upon the capital stock. • There is, however, no tax imposed upon the gross receipts of a street railway. And when we find in the Act of 1878, chap. 483, provision for the assessment and. valuation of' the shares of stock of all corporations, chartered by and doing business in this State, and the same provision in-every assessment law since 1841, we can hardly suppose the Legislature meant to exempt the shares of capital' stock of street railways from taxation. There could he-no reason why corporations of every kind should be liable to taxation except street railway companies. And if such had been the intention of the Legislature, it is but fair to-presume, that such intention would have been declared in plain and explicit terms, and not left to be inferred by implication or construction.
We are of opinion, therefore, that in excepting the stock of railroad companies from assessment under the Act of 1874, the Legislature meant railroad companies-worked by steam, and that this exception was made because-the State had imposed a tax upon the gross receipts of such *35companies in lieu of other taxation. And that it was the duty of the Comptroller to assess the shares of stock of street railway companies. If this be so, then there can he no question as to the power of the Tax Commissioner to make such assessment.
In matters of form, it must he admitted that the certificates of assessment sent by the Tax Commissioner to the Appeal Tax Court, arc in many respects defective. The certificate of 1880, is not even signed by the Commissioner. The Act of 1878, does not provide in what form the certificate shall he made, but it ought to he of such a character, as to satisfy the Appeal Tax Court, that it is the assessment made by the Tax Commissioner. In this case, it appears that the certificates were delivered to the local board, by the Tax Commissioner in person, and it is not contended-on the part of the appellee, that the assessment thus delivered, was not in fact the assessment made by the Commissioner, so far then, as this case is concerned, the defect is one of form, and not of substance.
There is another question to ho considered, and that is the liability of the shares of stock of non-residents to assessment by the Tax Commissioner. It must he admitted that the provisions of the Act of 1878, chap. 178, are not as plain and explicit, as might he expected in a statute prescribing the mode and manner of assessment of the capital stock of corporations. When construed, however, in connection with the Act of 1874, chap. 483, to which it is an amendment, there is not much difficulty we think, in ascertaining what the Legislature meant.
By see. 87, of the Act of 1874, it was the duty of the appellee to make out and deliver to the Appeal Tax Court, an account of the number of shares of stock held by persons non-residents of the State, and to pay the tax assessed on such stock, and charge the same to the account of such non-resident stockholders.
And by sec. 142, of the same Act, express provision is made for valuing the stock, owned by non-residents at the *36place where the company has its principal office for the transaction of business.
It is clear then, that the share's of stock held by nonresidents are liable to taxation,-and' that for the purposes of taxation, such shares are situate in the City of Baltimore, where the appellee has its principal office.
Then comes the Act of 1818, which provides that the Tax Commissioner shall assess for State purposes the shares of stock of all corporations liable to assessment.
Sec. 151 of the same Act, further; directs that the Tax Commissioner shall deduGt from . thfe aggregate value of the shares of capital stock of such corporations, the value of all real estate owned by the same; and that when he shall have made the valuation and .assessment of the capital stock of such corporations for State purposes, he shall “certify to', the County Commissioners of each county, where any of the stockholders may reside, and to the Appeal Tax Court of Baltimore City, if any such stockholders reside in said. city,-, the assessed value of such shares of stock, after, deducting the assessed value of such real property; the shares of stock held in such corporations owned by residents of this State, shall for county and municipal purposes he valued to the owners thereof, in the county or city where such owners respectively reside.”
The purpose of this section was, in the 'first place, to furnish the local boards with the basis of taxation on the shares of stock of all corporations liable to assessment, and in the next, to make the taxes on such shares for county and municipal purposes, payable to the county or city in which such stockholders resided.
The shares owned by non-residents of the State, being declared by sec. 142, of the Act of 1814, to he situated for the purposes of taxation, in the city or county where the corporation had its principal office of business, it was in our opinion the duty of the Tax Commissioner under *37tlio Act of 1878, to include all such shares in his return to the Appeal Tax Court, as properly taxable in the City of Baltimore.
(Decided 30th June, 1881.)
After providing that the shares of capital stock of all corporations, whether owned hy residents or non-residents, shall he liable to assessment and taxation, and providing too, the mode and manner hy which the valuation of such stock shall be ascertained hy the Tax Commissioner, it would he xsticking in the bark, to hold fhat he was to send to the local boards for the purpose of taxation, the valuation of such shares as were held hy residents of the State only, and thereby exempt from taxation, the shares held hy non-residents. In making the assessment, it was the duty of the Commissioner to treat such shares as being situate in the City of Baltimore, or in other words, as if such shares belonged to residents of that city.
The pro forma order of the Court granting the injunction in this case, must therefore he reversed, and the hill dismissed.

Order reversed, a,nd bill dismissed.